Citation Nr: 1008967	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by chronic fatigue, on a direct basis and as a 
qualifying chronic disability under 38 C.F.R. § 3.317 (2009).

2. Entitlement to service connection for a disability 
manifested by memory loss, on a direct basis and as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to service connection for a psychiatric 
disability (claimed as nervousness and anxiety disorder), on 
a direct basis and as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4. Entitlement to service connection for a circulatory 
disability, on a direct basis and as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

5. Entitlement to service connection for a disability 
manifested by pain in the back of the head and right 
shoulder, on a direct basis and as a qualifying chronic 
disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1989 
to December 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut.  The Veteran testified at a Board 
hearing in September 2007; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran is claiming entitlement to service connection for 
disabilities manifested by chronic fatigue, memory loss, 
psychiatric impairment, circulatory disorder, and pain in the 
back of the head and the right shoulder, on a direct basis 
and as a qualifying chronic disability under 38 C.F.R. § 
3.317.  38 C.F.R. § 3.317 lists chronic fatigue syndrome as a 
qualifying chronic disability for which service connection 
may be appropriate under that regulation.

The Veteran did not serve in the Southwest Asia theatre of 
operations during the Persian Gulf War and is therefore not a 
Persian Gulf Veteran; however, he stated that in anticipation 
of service in Southwest Asia, he received the same 
immunization shots as soldiers deployed.  He also stated that 
he was exposed to equipment returning from the Persian Gulf 
War.  In support of his claim, he submitted medical articles 
discussing symptoms and diseases related to immunization 
shots and exposure to equipment from the Persian Gulf.

In January 2008, this matter was remanded to afford the 
Veteran VA examinations to determine the nature of his 
symptoms and to determine the nature and etiology of any 
disabilities manifested by chronic fatigue, memory loss, 
psychiatric impairment, circulatory disorder, and pain in the 
back of the head and the right shoulder.  A September 2009 
print-out from the Providence VA Medical Center (VAMC) 
reflects examinations pertaining to 'arteries, veins and 
miscellaneous,' 'brain and spinal cord,' 'chronic fatigue 
syndrome,' 'joints,' 'mental disorders,' 'neurological 
disorders, miscellaneous' and 'spine' were requested on 
August 6, 2009, and are marked "completed."  Moreover, on 
September 17, 2009, it was requested that the claims folder 
be made available to the VA examiner who conducted the August 
2009 spine examination and provide an addendum opinion.  The 
Board notes that there are no VA examinations of record dated 
in August or September 2009, to include an addendum opinion.  
Per the December 2009 Supplemental Statement of the Case 
(SSOC), the 'Adjudicative Actions' section reflects that VA 
examinations were "conducted" at the Providence VAMC on 
August 17 and 25, 2009, and September 8, 2009.  However, in 
the body of the SSOC, it states that the Veteran failed to 
appear for the scheduled VA examinations, and the Veteran's 
claims continued to be denied.  

In correspondence received from the Veteran in January 2010, 
he seemed to indicate that he did attend the scheduled VA 
examinations.  Moreover, he stated that one of his 
appointments was moved to an earlier date of August 31, 2009, 
and such consultation would be contained within his VA 
treatment records.  

In light of the above, it is not known whether the Veteran 
underwent VA examinations in August or September 2009 
pertaining to his claimed disabilities.  In light of the 
apparent discrepancies, a Remand is required to obtain the VA 
examination reports from any examinations conducted on August 
17, 25, or 31, 2009, or on September 8, 2009, to include any 
addendum opinion from the examiner who conducted the August 
2009 'spine' examination.  In the event such examinations 
were not conducted for any of the claimed disabilities, the 
RO should give the Veteran another opportunity to attend VA 
examinations pertaining to the nature and etiology of any 
disabilities manifested by chronic fatigue, memory loss, 
psychiatric impairment, circulatory disorder, and pain in the 
back of the head and the right shoulder.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folders any 
VA examination reports pertaining to his 
claimed chronic fatigue, memory loss, 
psychiatric disability, circulatory 
condition, or a disability manifested by 
pain in the back of the head and right 
shoulder, from the Providence VAMC, for 
any VA examinations conducted on August 
17, 25, or 31, 2009, or on September 8, 
2009, (or any other date in August or 
September 2009, or any date thereafter), 
to include any addendum opinion from a VA 
examiner who conducted an August 2009 VA 
spine examination.  The RO is reminded 
that if any examiner conducted an 
examination during such time period, the 
examiner must have had access to the 
claims folder to be reviewed by the 
examiner in conjunction with the 
examination.  In the event that the 
claims folder was not made available to 
the examiner at the time of the 
examination(s), the claims folder should 
be made available to the same examiner 
and an addendum opinion should be 
prepared pertaining to the nature and 
etiology of the claimed disabilities.  

2.  Treatment records from the Providence 
VAMC should be associated with the claims 
folder.  If any such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  In the event that the Veteran did not 
undergo VA examinations pertaining to his 
claimed chronic fatigue, memory loss, 
psychiatric disability, circulatory 
condition, or a disability manifested by 
pain in the back of the head and right 
shoulder, the Veteran should be scheduled 
for VA examinations with appropriate 
specialists.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examinations, and the examination reports 
must reflect that the claims folder was 
reviewed.  Pertinent service treatment 
records, post-service medical records, 
statements from the Veteran and family, 
and medical articles are identified and 
labeled in the claims folder.  All 
appropriate testing should be performed.  
The examiner(s) should respond to the 
following:

a)  For any disability manifested by 
chronic fatigue, the examiner should 
indicate whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any such disability had 
its clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service.  

b)  For any disability manifested by 
memory loss, the examiner should indicate 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any such disability had its clinical 
onset during the Veteran's period of 
service, or is otherwise related to such 
period of service.  

c)  For any disability manifested by 
psychiatric impairment, the examiner 
should indicate whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any such disability had 
its clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service.  

d)  For any disability manifested by 
circulatory problems, the examiner should 
indicate whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any such disability had 
its clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service.  

e)  For any disability manifested by pain 
in the back of the head, the examiner 
should indicate whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any such disability had 
its clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service.  

f)  For any disability manifested by pain 
in the right shoulder, the examiner 
should indicate whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any such disability had 
its clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service.  

A complete rationale for any conclusions 
made should be included.

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
issues.  If any benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).


